Citation Nr: 0531501	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  99-01 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cardiovascular 
disease and a chronic respiratory disorder due to tobacco use 
during active duty.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for cardiovascular 
disease and a chronic respiratory disorder as secondary to 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
August 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for cardiovascular disease 
and a chronic respiratory disorder due to tobacco use during 
active duty; entitlement to service connection for nicotine 
dependence; and entitlement to service connection for 
cardiovascular disease and a chronic respiratory disorder as 
secondary to nicotine dependence.  The Board remanded the 
case for additional evidentiary and procedural development in 
August 2000, and again in November 2003.  Following the 
development ordered by the latest remand, the denials of 
these aforementioned claims were confirmed in a March 2005 
rating decision.  The case was returned to the Board in May 
2005 and the veteran now continues his appeal.
 

FINDINGS OF FACT

1.  The veteran filed his claim of entitlement to service 
connection for cardiovascular and respiratory disabilities 
due to tobacco use in service, nicotine dependence, and 
cardiovascular and respiratory disabilities secondary to 
nicotine dependence on June 2, 1998.

2.  A chronic cardiovascular disability did not have its 
onset during active military service, or was otherwise the 
result of tobacco use during military service. 
  
3.  A chronic respiratory disability did not have its onset 
during active military service, or was otherwise the result 
of tobacco use during military service.

4.  The objective medical evidence does not demonstrate that 
the veteran developed an addiction to nicotine during 
military service.


CONCLUSIONS OF LAW

1.  A chronic cardiovascular disability was not incurred, nor 
is it presumed to have been incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).    

2.  A chronic respiratory disorder was not incurred, nor is 
it presumed to have been incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).   

3.  Nicotine dependence was not incurred in active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in October 2002 and May 2004, in which 
it provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim.  Furthermore, the veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  In this regard, the 
Board observes that the veteran reported in a June 1998 
statement that he received all of his medical treatment for 
his cardiovascular and respiratory disabilities from VA 
sources beginning in February 1993.  He has been notified of 
the evidence and information necessary to substantiate his 
claims, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.


Pertinent laws and regulations -
Claims for VA compensation based on tobacco use during 
service
or on nicotine dependence:

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  This may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 C.F.R. § 
3.303(a) (2005).  Moreover, in the case of lung cancer, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In February 1993, VA's Office of the General Counsel (GC) 
issued a precedential opinion that clarified when 
compensation benefits may be awarded based upon in-service 
tobacco use.  The opinion held that direct service connection 
may be granted if the evidence shows injury or disability 
resulting from tobacco use in service.  See VAOPGCPREC 2-93, 
58 Fed. Reg. 42756 (1993).  

In May 1997, VA's GC issued an additional opinion that 
further clarified when service connection may be granted for 
disability or death due to nicotine dependence caused by in-
service tobacco use.  The GC indicated that, "a 
determination as to whether service connection for disability 
or death attributable to tobacco use subsequent to military 
service should be established on the basis that such tobacco 
use resulted from nicotine dependence arising in service, and 
therefore is secondarily service connected pursuant to 38 
C.F.R. § 3.310(a), depends upon whether nicotine dependence 
may be considered a disease for purposes of the laws 
governing veterans' benefits, whether the veteran acquired a 
dependence on nicotine in service, and whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran."  The GC held that nicotine 
dependence may be considered a disease for compensation 
purposes.  See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997).  

However, the determination of whether a veteran is dependent 
on nicotine is a medical issue.  This opinion also held that 
with regard to proximate causation, if it is determined that 
as a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.

During the course of this claim, legislation was enacted that 
prohibited awarding service connection for a disability or 
death on the basis that it resulted from disease attributable 
to the use of tobacco products by a veteran during his or her 
period of service.  38 U.S.C.A. § 1103 (West 2002).  This 
statute, however, applies only to claims filed after June 9, 
1998.  In the present case, the appellant filed his claim for 
VA compensation for disability due to nicotine dependence on 
June 2, 1998, one week prior to the date on which the 
prohibiting legislation was implemented.

Factual background

Except for treatment of a chest cold in the late winter of 
1955 and again in the late summer of 1956, no respiratory 
complaints or findings were noted in the veteran's service 
medical records.  Service medical records show normal blood 
pressure, normal findings on evaluation of his cardiovascular 
system and respiratory system, and normal findings on X-ray 
examination of his lungs and heart on pre-enlistment 
examination in August 1954 and separation examination in 
August 1958.  .  On his medical history questionnaire 
completed at the time of his enlistment, the veteran 
indicated that his family had a history of cardiovascular 
disease as he reported that his father died of a heart attack 
at age 48.  The medical records contain no notation 
indicating that the veteran smoked tobacco during active 
duty.

Post-service medical records from private and VA sources show 
that the veteran suffered a possible stroke in 1981, had a 
history of diabetes beginning approximately in the 1980s - 
1990s, was first diagnosed with hypertension in 1991, chronic 
obstructive pulmonary disease (COPD) and coronary artery 
disease in 1992, and underwent heart surgery for a coronary 
artery bypass grafting procedure in 1995.  

VA medical reports dated in 1991 show that the veteran made 
inquiries about enrolling in a program to help him quit 
smoking.  A May 1993 statement from the veteran's private 
physician shows that he was prescribed nicotine patches as an 
aid to help him quit smoking.  The physician stated that 
"(g)iven (the veteran's) history, this prescription was 
necessary."

A VA treatment report dated in August 1993 showed that the 
veteran related a history of cigarette smoking at a rate of 
up to two packs per day for approximately 35 years.  A later 
VA record dated in February 1994 shows that he reported 
having a 30-year history of cigarette smoking.  

In early June 1998, the veteran filed a claim for VA 
compensation for cardiovascular disease and pulmonary disease 
due to tobacco use during service and nicotine dependence 
that began in active duty.  In statements presented in 
support of his claims and in hearing testimony before an RO 
hearing officer in July 1999, he stated that he did not smoke 
prior to entering U.S. Navy service in September 1954.  After 
he graduated from boot camp, he served aboard ship where 
cigarettes were offered to all the men as a regular issue in 
their military rations.  He stated that the overall 
conditions of service at the time encouraged men to adopt a 
cigarette smoking habit.  He reported that he acquired a 
dependence on nicotine during active duty which continued on 
after his discharge from service in 1958, until he finally 
quit cigarettes after suffering a heart attack in 1993.

Entitlement to service connection for cardiovascular disease 
and a chronic respiratory disorder due to tobacco use during 
active duty.

The veteran's claims of entitlement to service connection for 
heart disease and a chronic respiratory disorder is not 
supported by the objective medical evidence.  His service 
medical records do not show onset of a chronic disease or 
disability affecting his cardiovascular or respiratory 
systems during his period of active duty.  There is also no 
evidence that demonstrates that he developed lung cancer, 
cardiovascular disease, or hypertension to a compensably 
disabling degree within the one-year presumptive period 
following his separation from service in August 1958.  Post-
service medical records show diagnoses of hypertension, 
coronary artery disease, and COPD beginning no earlier than 
over 20 years after his military discharge, but there is no 
objective opinion linking these disabilities to service, or 
to his reported use of tobacco in service during 1954 - 1958.  
His claims for VA compensation for heart disease and a 
chronic respiratory disorder on a direct basis, a presumptive 
basis, and on the theory that they were due to his tobacco 
use during active duty are therefore denied.  

To the extent that the veteran asserts that there exists a 
link between his period of military service and his current 
diagnoses of hypertension, coronary artery disease, and COPD, 
based on his knowledge of medicine and his own personal 
medical history, because there is no indication in the 
evidence that he is a medical professional who possesses the 
requisite training and accreditation to present objective 
opinions regarding medical diagnoses and causation, his 
statements in this regard are not entitled to any probative 
weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Entitlement to service connection for nicotine dependence.

The veteran has presented statements asserting that he 
developed nicotine dependence during active duty.  However, 
there is no objective proof in his service medical records 
that he ever smoked cigarettes during active duty that might 
corroborate this factual assertion.  A May 1993 statement 
from his private physician shows that he was prescribed 
nicotine patches to help him quit smoking.  Although this 
evidence indicates that he was nicotine dependent at the 
time, it does not objectively link his nicotine dependence 
with his period of military service.  Absent any objective 
medical evidence showing onset of nicotine dependence during 
the veteran's period of active duty, the claim of service 
connection for nicotine dependence must be denied.

To the extent that the veteran asserts that he had an actual 
diagnosis of nicotine dependence that began in military 
service, because there is no indication in the evidence that 
he is a medical professional who possesses the requisite 
training and accreditation to present objective opinions 
regarding medical diagnoses and causation, his statements in 
this regard are not entitled to any probative weight.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

Entitlement to service connection for cardiovascular disease 
and a chronic respiratory disorder as secondary to nicotine 
dependence.

As previous discussed in the above analysis, as service 
connection for nicotine dependence has been denied, there is 
no basis to allow service connection for cardiovascular 
disease and a chronic respiratory disorder even if there was 
objective evidence linking these disabilities to nicotine 
dependence.  The claim of entitlement to service connection 
for cardiovascular disease and a chronic respiratory disorder 
as secondary to nicotine dependence is therefore denied.


ORDER

Service connection for cardiovascular disease and a chronic 
respiratory disorder due to tobacco use during active duty is 
denied.

Service connection for nicotine dependence is denied.

Service connection for cardiovascular disease and a chronic 
respiratory disorder as secondary to nicotine dependence is 
denied.



____________________________________________
RENEE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


